35 N.Y.2d 975 (1975)
In the Matter of the Claim of Martha Dorman, Respondent,
v.
New Process Gear Division Chrysler Corporation, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 8, 1975.
Decided January 20, 1975.
George R. Wolff for appellant.
Louis J. Lefkowitz, Attorney-General (Jorge L. Gomez, Ruth Kessler Toch and Daniel Polansky of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge COOKE.
Order affirmed, with costs; no opinion.